Citation Nr: 1446152	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral vascular disease.

2.  Entitlement to a temporary total rating based on the need for convalescence following a January 2007 left common femoral endarterectomy because of his bilateral lower extremity peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The appellant served with the Army National Guard from April 1981 to August 1982 with only two periods of active duty for training (ACDUTRA); the first from June 1981 to August 1981 and the second from June 7, 1982, to June 23, 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a September 2010 statement, the appellant withdrew his previous request for a hearing before the Board.  In November 2012, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral lower extremity peripheral vascular disease is not related to his reserve component service. 

2.  The Veteran is not service-connected for bilateral lower extremity peripheral vascular disease.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity peripheral vascular disease was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran does not meet the criteria for a temporary total rating based on the need for convalescence following a January 2007 left common femoral endarterectomy because of his bilateral lower extremity peripheral vascular disease.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim for a temporary total rating based on the need for convalescence, as will be explained in more detail below, this claim is being denied as a matter of law.  Therefore, the Board finds that no further discussion of the VCAA is required.

As to the service connection claim, the Board finds that letters dated in April 2007 and October 2007, prior to the February 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the February 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, the statements of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent reserve component and post-service evidence including his reserve component records as well as his records from Dr. Jeff Trachtenberg, St. Mary's Hospital, Dr. Francher, Dr. Christopher H. Gram, and Decature Memorial Hospital. 

In this regard, the record shows that neither the National Personnel Records Center (NPRC) nor his reserve component have any additional medical records of the Veteran.  See June 2009 Memorandum of Unavailability.  In June 2009, the RO notified the Veteran of this fact.  Therefore, the Board finds that adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

In this regard, where "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The record also shows that VA obtained an opinion as to the origins of the Veteran's bilateral lower extremity peripheral vascular disease in December 2012.  Moreover, the Board finds this VA examination adequate to adjudicate the claim and that it substantially complied with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided an opinion as to the origins of his disability which opinion was based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims files, including the VBMS as well as the virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The appellant claims that his bilateral lower extremity peripheral vascular disease is related to his service.  Specifically, he asserts that he had foot trouble in service during active duty in 1981 and again in 1982 and that he was medically boarded out of the service due to a bilateral hallux valgus condition in 1982.  He contends that the bilateral foot condition which was treated in service is related to his current peripheral vascular disease.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to direct service incurrence due to reserve component service, under 38 C.F.R. § 3.303(a), The Board next notes that at his April 1981 enlistment examination he reported a history of leg cramps and foot trouble.  Similarly, when examined on June 17, 1982, upon attending advanced individual training (AIT) the Veteran reported a history of foot trouble and it was noted that he was being seen for a bunion.  Thereafter, in a service treatment record dated later in June 1982 the Veteran reported a one year history of foot problems and was diagnosed with, after X-rays, a bilateral hallux valgus deformity.  He was separated on June 23, 1982, from active duty and returned to the Illinois Guard where he was separated in August 1982.  

No foot or lower extremity abnormality was found on clinical evaluation at the April 1981 enlistment examination.  In fact, it was specifically opined that his lower extremity was normal.  Moreover, service treatment records including those surrounding his treatment for foot pain and his separation from AIT as well as the Illinois Guard in 1982 are negative for a diagnosis of peripheral vascular disease of either lower extremity.  In this regard, the June 17, 1982, examination reported that his vascular system was normal.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, while the appellant as a lay person is competent to report on the observable symptoms of his lower extremities because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of peripheral vascular disease of either lower extremity because such an opinion requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the 1982 treatment records and the June 17, 1982, examination reported, which are negative for a diagnosis of peripheral vascular disease of either lower extremity, than any claim by the appellant that he had peripheral vascular disease of the lower extremities while serving with a reserve component.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have peripheral vascular disease of either lower extremity while serving with a reserve component.  Accordingly, the Board finds that entitlement to service connection for bilateral lower extremity peripheral vascular disease must be denied based on reserve component incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while serving with his reserve component.  38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his reserve service in 1982 and the first diagnosis of bilateral lower extremity peripheral vascular disease in 2007, 25 years later, to be evidence against finding continuity.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of bilateral lower extremity peripheral vascular disease, such as leg/foot pain, since service.  See Davidson.  However, upon review of the claims file, the Board finds that the lay claims from the Veteran and others that the appellant has had his current bilateral lower extremity peripheral vascular disease since his reserve component service are not credible.  In this regard, the Board finds that these lay claims of continuity are contrary to what is found in the reserve component and post-service records.  Specifically, the Board finds the fact that the available reserve component medical records, including the June 1982 examination, are negative for a history or a diagnosis of bilateral lower extremity peripheral vascular disease weighs heavily against the claims of continuity.  See Kahana.  Post-service, the Board finds the fact that pre-2007 medical records do not note a history of or provide a diagnosis of bilateral lower extremity peripheral vascular disease also weighs heavily against the claims of continuity.  Id.  In this regard, the Board also finds the fact that the Veteran first reported a history of in-service bilateral lower extremity peripheral vascular disease only after filing his current claim for VA benefits weighs against his claims of continuity.  

In these circumstances, the Board gives more credence and weight to the available service treatment records and the medical records from the first 25 years following his 1982 separation from his one and a half years of reserve component service, than any claims by the Veteran and his representative to the contrary.  Therefore, the Board finds that entitlement to service connection for bilateral lower extremity peripheral vascular disease based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current bilateral lower extremity peripheral vascular disease and a disease and/or injury of reserve service origin.  See 38 U.S.C.A. §§ 101, 106, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the December 2012 VA examination, which was held for the express purpose of ascertaining such a relationship, the examiner specifically opined that it was not related to service.  

In this regard, the December 2012 VA examiner noted that the Veteran's enlistment examination reported a history of foot trouble, but with no abnormality noted on examination.  It was also noted that the Veteran complained of foot pain during AIT in June 1982 and was thereafter diagnosed with bilateral hallux valgus deformity and medically boarded out of service.  Next, it was noted that post-service the Veteran was diagnosed with peripheral vascular disease of the bilateral lower extremities, with stenting on the right in 2007.  After an examination of the Veteran, it was opined that it is less likely than not (less than 50% probability) that the condition was incurred in or caused by the claimed in-service injury, event, or illness.  It was also opined that it is less likely than not that his peripheral arterial disease is the result of a condition of the feet, bilateral feet pain, injury, event, or disease incurred in service.  In reaching this conclusion, the examiner explained that the Veteran's prior foot problems included bilateral hallux valgus with resulting pain and bunionectomy and that neither hallux valgus nor the bunionectomy cause atherosclerosis of blood vessels.  It was also explained that peripheral artery disease is a manifestation of systemic atherosclerosis in which there is partial or total blockage in the arteries and the Veteran's risk factors for this disease includes his age being over 40, cigarette smoking, diabetes mellitus, obesity, hypertension, hyperlipidemia, and hyperhomocystinemia.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra; Also see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (adequate medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as its reasoning is discernible from reading the opinion as a whole).  

As to the lay claims from the Veteran and others that the appellant's bilateral lower extremity peripheral vascular disease was caused by service, the Board finds the above VA medical opinion more probative than these lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing bilateral lower extremity peripheral vascular disease requires special medical training that lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's bilateral lower extremity peripheral vascular disease was not caused by his reserve component service.  As such, the Board finds that entitlement to service connection for bilateral lower extremity peripheral vascular disease is not warranted based on the initial documentation of the disability after his reserve component service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. § 3.303(d).  Accordingly, the Board must conclude that entitlement to service connection for bilateral lower extremity peripheral vascular disease must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. §§ 3.303, 3.310.  

The Temporary Total Rating Claim

The Veteran contendd that the he is entitled to a temporary total rating for convalescent following a January 2007 left common femoral endarterectomy because of his bilateral lower extremity peripheral vascular disease.  

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a).   However, as explained above, the Veteran is not entitled to service connection for his bilateral lower extremity peripheral vascular disease.  Therefore, the Board finds that his claim for a temporary total convalescent rating following his January 2007 left common femoral endarterectomy because of his bilateral lower extremity peripheral vascular disease is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit) 


ORDER

Service connection for bilateral lower extremity peripheral vascular disease is denied.

A temporary total rating based on the need for convalescence following a January 2007 left common femoral endarterectomy because of his bilateral lower extremity peripheral vascular disease is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


